Citation Nr: 0916636	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-41 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability, 
to include lumbar spinal stenosis and degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2006, a hearing was held before a Decision Review Officer 
(DRO) at the RO.  A transcript of the hearing is associated 
with the Veteran's claims file.  In January 2008, the RO 
advised the Veteran that the DRO who held his September 2006 
hearing had retired, and afforded him the opportunity to have 
another DRO hearing; the Veteran did not respond within 60 
days, and his claim was decided by a different DRO.  In 
December 2008, the case was remanded for additional 
development.  


FINDINGS OF FACT

1. Initially by September 2006 correspondence from the RO, 
then by correspondence in May 2008, and in January 2009 
(pursuant to the Board's remand), the Veteran was requested 
to provide further evidence in connection with, and essential 
for a proper determination on, his claim of service 
connection for a low back disability; he was advised of the 
time limit for response, and of the consequences of a failure 
to respond.

2. The Veteran has failed (without giving cause) to respond, 
within a year of the RO's initial request, to the requests 
for further evidence pertaining to the matter at hand.


CONCLUSION OF LAW

By not responding within one year to the RO's request for 
information and evidence deemed necessary to make a decision 
on the merits of his appeal, the appellant has abandoned his 
claim of service connection for a low back disability, to 
include lumbar spinal stenosis and degenerative disc disease; 
the Board has no further jurisdiction in this matter.  
38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. 
§ 3.158 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  March 2003 and October 2003 letters explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a September 2008 letter informed the Veteran of 
disability rating and effective date criteria.  

Regarding VA's duty to assist, the RO has obtained (and 
associated with the claims file) the Veteran's service 
treatment records (STRs) and postservice treatment records.  
He was afforded a VA examination in April 2004.  As explained 
below, further pertinent evidence appears to be outstanding.  
However, such evidence may not be secured without the 
Veteran's cooperation.   VA's assistance obligations are met.  

B.	Factual Background, Legal Criteria, and Analysis

At the September 2006 DRO hearing, the Veteran testified that 
he started seeing a chiropractor in 1987 or 1988 for his low 
back pain.  It was noted that this chiropractor, D.V.T., DC, 
had in October 2003 written a statement in support of the 
Veteran's claim.  The DRO advised the Veteran that complete 
treatment records from D.V.T., DC would be helpful in 
understanding the nature and presentation of the Veteran's 
low back disability in 1987.  The Veteran and his 
representative agreed to provide the release necessary for VA 
to obtain these records.

Immediately following the DRO hearing, also in September 
2006, a letter was sent to D.V.T., DC requesting that he 
provide VA with a copy of the Veteran's complete treatment 
records; a signed authorization for the release of this 
information was attached to the request.  The Veteran was 
also notified by letter in September 2006 that this request 
had been made.  He was advised further, "Although we made 
the request directly to [D.V.T., DC], it is your 
responsibility to make sure the records are sent.  Please ask 
[D.V.T., DC] to furnish the records within 60 days."

As the RO did not receive the requested records from D.V.T., 
DC or the Veteran, in May 2008, a second request for this 
information was sent to D.V.T., DC.  Later that month, 
D.V.T., DC responded with a single treatment record showing 
that in February 2008 the Veteran complained of low back 
stiffness with no obvious causative factor.  He also included 
a note stating that he could not comment on the Veteran's low 
back disability as he had not seen him since February 2008.  
He did not mention or provide the records of treatment from 
1988 to February 2008, which were the records sought.

In December 2008, the Board found that treatment records from 
D.V.T., DC would likely contain information that would assist 
in assessing the probative value of his October 2003 opinion 
statement, and therefore were critical evidence in the matter 
of the Veteran's claim.  The Board remanded the case for 
further development for such records.  The Veteran was 
advised that he must assist in this matter by "[providing] 
the releases necessary for VA to obtain records of all such 
treatment or evaluation" he had received postservice for his 
low back disability, to specifically include those from 
D.V.T, DC.  He was also informed that "ultimately it [was] 
his responsibility to ensure that the records [from D.V.T., 
DC were] received," and that if he failed to cooperate in 
the procurement of this evidence, under 38 C.F.R. § 3.158(a), 
"when evidence requested in connection with an original 
claim is not furnished within one year of the request, the 
claim will be considered abandoned."

Pursuant to the remand order, January 2009 correspondence 
from the Remand and Rating Development Team requested the 
Veteran to assist in the development for outstanding 
pertinent evidence.  The letter specifically requested that 
he identify the names of any VA or non-VA healthcare 
providers, including D.V.T., DC, who had treated his low back 
disability, and then complete and return a VA Form 21-4142 
(Authorization and Consent to Release information to the 
Department of Veterans Affairs) for each healthcare provider 
so that VA could obtain treatment information.  [The Veteran 
had provided a VA Form 21-4142 for D.V.T., DC's treatment 
records in September 2006; that release had lapsed.  For this 
reason, the Veteran was asked to provide an updated release 
form.]  The Remand and Rating Development Team's letter was 
mailed to the Veteran's current address of record; it was not 
returned as undeliverable.  He was advised he had 60 days to 
respond (as there were two previous requests for the 
evidence).  That period of time lapsed, and he has not 
responded.

As noted, VA has been attempting to secure a complete copy of 
the Veteran's treatment records from D.V.T., DC since 
September 2006.  At the time of the initial request, the 
Veteran was advised that these records were necessary and 
that it was his responsibility to make sure the records were 
received.  The Board, in its December 2008 remand, also 
emphasized the critical nature of these treatment records.  
The Veteran has not responded to requests for this 
information, and more than one year has passed since the 
treatment records were requested first in September 2006.  
The facts of this case are clear.  The Veteran has failed to 
respond to multiple requests for information that is entirely 
within his control and deemed essential for the proper 
adjudication of his claim.  Attempts to contact him have been 
made at his known address.  He has not provided VA with the 
sought after information (i.e., additional information 
pertaining to postservice treatment he has received in 
association with his low back disability, to include those 
treatment records from D.V.T., DC).  He was advised of the 
consequences of a failure to provide the information, but 
still ignored the request.  The regulation governing in these 
circumstances, 38 C.F.R. § 3.158(a), is clear and 
unambiguous, and mandates that the claim will be considered 
abandoned.  Hence, the Board has no recourse but to conclude 
that the Veteran has abandoned his claim.  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).

The duty to assist is not a one-way street.  A Veteran cannot 
passively wait or assistance in those circumstances where his 
cooperation is needed for evidentiary development (see Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here.  As the Veteran 
has abandoned his claim of service connection for a low back 
disability, to include lumbar stenosis and degenerative disc 
disease, there remains no allegation of error of fact or law 
for appellate consideration.  Under 38 U.S.C.A. § 7105(d)(5), 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.


ORDER

The appeal to establish service connection for a low back 
disability, to include lumbar spinal stenosis and 
degenerative disc disease, is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


